﻿First of all, Sir, let me congratulate you most warmly on your elevation to the high office of President of the thirty-fourth session of the General Assembly. We are particularly delighted that the very first appearance in the United Nations of a Ghanaian delegation representing the new civilian administration of the Third Republic—the Government of the People's National Party under the presidency of Mr. Hilla Liman—should take place during a session presided over by a brother from the sister country, the United Republic of Tanzania. Your election is a fitting tribute to your fine qualities of leadership, impartiality and tact, qualities which you have abundantly displayed as Chairman of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples. Your election reflects honour not only on your native country, which, along with the other front-line States, continues to play such a laudable role in the liberation struggle, but on all of Africa, whose increasingly important role in world affairs today is thus fittingly recognized. We are convinced that both in the open debate and in the corridors of this Assembly your diplomatic skill and sober judgement will be fully brought to bear in guiding the discussions to a successful conclusion. In your challenging task as President, my delegation would like to assure you of its ready-support and co-operation at all times.
2.	To your predecessor, Mr. Indalecio Lievano, the Minister for Foreign Affairs of Colombia, we convey our deepest appreciation of his excellent achievement during his tenure of office in steering the thirty-third session to such a successful conclusion.
3.	It is common knowledge that the work of this Assembly cannot be carried out effectively without the valuable support provided by our distinguished Secretary-General and his self-effacing but able and dedicated staff both at United Nations Headquarters and its various offices around the world. The Ghana delegation would like to place on record its profound appreciation of their excellent work.
4.	May I here express our own sense of bereavement at the passing of Mr. Agostinho Neto, the late President of Angola, by his untimely death Africa has lost one of its greatest sons in the present phase of decolonization. He was a great African leader who, along with others like him, finally turned the tide against the colonialism of Salazar and Caetano and thus cleared the way for the final assault on the last bastions of imperialism and racial domination in southern Africa. Our profoundest condolences go to the delegation and to the Government and people of Angola for this irreparable loss.
5.	The late President Boumediene of Algeria will also be remembered throughout the third world, and beyond it, not only as a great champion of the people in his own country, and a great fighter for rights of the Palestinian and Saharan peoples, but also as a great pioneer of the New International Economic Order. By his death, Africa, the Arab nations, and all the third world have sustained a heavy loss. To the Algerian delegation, and to the Algerian Government and people, we convey our deepest sympathies.
6.	For us in Ghana, the birth of every new State is an occasion for rejoicing as it marks another milestone in the systematic eradication of colonialism. It is for this reason that we heartily welcome into our growing family the Government and people of Saint Lucia. We share their justified feeling of fulfilment and wish them every success in tackling the difficult problems of nation-building.
7.	Ghana is a member of the non-aligned movement. Our first President, Mr. Kwame Nkrumah, was among the founding fathers of the movement. Guided by his precept and example, the People's National Party Government of the Third Republic, has resolved that the foreign policy of Ghana shall be securely anchored in the cardinal principles of non-alignment, namely, independence from great-Power influence, scrupulous respect for the sovereignty and territorial integrity of other nations, and total commitment to the crusade for self-determination.
8.	It is perhaps appropriate for us to recall the historic pronouncement of Mr. Nkrumah, on the eve of Ghana's independence some 22 years ago, that Ghana's independence would be meaningless unless it was linked with the total liberation of Africa. The Government of the People's National Party is determined that, in collaboration with all countries which believe in true freedom and justice for all men, Ghana shall bear its part of the burden, make the sacrifice and pay the price in order to achieve total and genuine freedom for all Africa and indeed for all territories still under colonial and alien domination.
9.	In keeping with its commitment to genuine freedom and independence, Ghana did not hesitate to reject the internal settlement arranged between the racist Smith and the Muzorewa clique because that settlement did not bring majority rule to the people of Zimbabwe, but merely provided a black front for what was, in reality, the continuation of racist minority rule and the perpetuation of injustice. Any system of government which places in the hands of 3 per cent of the population the power to block all constitutional advance for a period of 10 years, and the control of the security forces as well as all senior positions in the civil service, the judiciary, and the police, is grossly unjust, and indeed outmoded at birth.
10.	The consensus on Zimbabwe, reached at the Meeting of Heads of Government of Commonwealth Countries, held at Lusaka in August, clearly rejected the internal settlement and called for fresh elections based on a new constitution which would truly reflect the inalienable rights and legitimate aspirations of the black majority. Ghana supported this consensus, which we believe provides the basis for a just and internationally acceptable solution. In this regard, our prime objective was to ensure that the sole authentic liberation movement, the Patriotic Front, whose sacrifices and armed struggle created the right political conditions, assumes its rightful role in a truly independent Zimbabwe.
11.	We expect the United Kingdom Government to honour its pledge and fulfil all its responsibilities and obligations as the administering Power, by ensuring, inter alia, that the Rhodesia Constitutional Conference, now being held at Lancaster House, produces a settlement acceptable to the black majority and to the international community. In the event that the Lancaster House negotiations on the constitution for independence should founder, there would be no alternative to an intensification of the armed struggle, and Ghana would for its part continue to extend all moral and material support to the heroic Patriotic Front until genuine majority rule was achieved.
12.	It does, however, need to be emphasized that it would not be enough to secure agreement on a constitution without agreement on the transitional arrangements leading to independence. The character of an interim administration, arrangements for properly supervised elections and acceptable conditions for the cease-fire—all these have to be agreed on before any question of lifting sanctions can properly arise. Neither a cease-fire nor an end to international sanctions was envisaged at the Lusaka Meeting except in the context of putting into operation a settlement which could truly be regarded as lasting and internationally acceptable. Let no one imagine, expect or believe that a conclusion of the proceedings at Lancaster House that falls short of these conditions is likely to produce either an end to the war or an end to international sanctions. And any such conclusion should not be regarded as sufficient justification for a unilateral lifting of sanctions in defiance of the Security Council's decision under Chapter VII of the Charter and in violation of Charter obligations.
13.	The issue of independence for Namibia continues to engage the attention of the United Nations and has perhaps become one of the most intractable problems facing this Organization. The five Western Powers and the front-line States worked out in 1978 a formula that formed the basis of the Secretary-General's plan for Namibia's transition to independence.  This plan was, however, sabotaged by the South African authorities, who, true to form, raised tenuous objections to its provisions and announced their intention of proceeding with their own bogus elections without the South West Africa People's Organization [SWAPO], under what was in fact an internal settlement of the Rhodesian type. In spite of the Secretary-General's untiring efforts to achieve a cease-fire and break the deadlock, South Africa's provocative response took the form of a vicious attack on what it called a build-up of SWAPO guerrilla bases inside Angola—a sovereign and independent State. The next phase was the arrest of 31 leading members of SWAPO's internal wing in Namibia, the transformation of the Constituent Assembly into a National Assembly with limited legislative powers and the appointment of a hard-liner as the new Administrator-General of this United Nations Trust Territory.
14.	If the sinister design of the South African authorities is meant to bring about another unilateral declaration of independence in Namibia in utter defiance of international opinion, then South Africa will have to be warned now, in no uncertain terms, that this world body is ready and willing to frustrate its intentions by effective measures. In this regard, my delegation calls on the Security Council to implement, without any further delay, the resolution adopted by a vast majority of countries at the resumed thirty-third session of the General Assembly which proposed that the Security Council should urgently take enforcement measures against South Africa as provided for under Chapter VII of the Charter, in order to ensure South Africa's compliance with the resolutions and decisions of the United Nations on Namibia. My delegation is confident that the Security Council will enhance its credibility by taking such measures.
15.	The related question of Walvis Bay should not be forgotten. My delegation will wish to reiterate its well- known position that Walvis Bay is an integral part of Namibia and should be so considered in any negotiations leading to the Territory's independence. Walvis Bay is Namibia's only deep-water port and is also the nerve centre of the Territory's thriving fishing industry and export and import trade. South Africa's questionable claim based on a nineteenth century fiction has been rightly rejected by this body, by the Organization of African Unity [OAU], by SWAPO, by the front-line States and, indeed, by the five Western Powers.
16.	Ghana's consistent and uncompromising condemnation of the criminal policy of apartheid, a policy rooted in the myth of racial superiority, stems from our abhorrence of any system which subjects man to humiliating indignities. While we are aware of the existence of pockets of racial prejudice and aberrations regarding human rights in other countries, it is only in South Africa that the policy of racial discrimination, of suppression and of persistent human rights violations against a majority of another racial stock has been institutionalized as an official, as well as a religious, dogma and given the full backing of the law.
17.	The racial policies of South Africa create tensions and constitute a serious threat to world peace in our increasingly interdependent world; and yet strenuous efforts made since 1946 by the General Assembly and by the Security Council to change those backward policies have been treated with contempt by South Africa. Worse still, this shameful apartheid policy has been extended to Namibia, a Territory legally under United Nations administration. In view of South Africa's incorrigible obstinacy over a long period of 34 years, during which the international community's well-meaning exhortations have proved totally futile, my delegation calls for positive action in terms of comprehensive sanctions, including oil sanctions, aimed at ringing the racist regime to heel. In this regard, my delegation would like to record its deep gratitude to the new Iranian Government for joining the Arab oil- producing countries in their unqualified commitment to the embargo on oil supplies to South Africa.
18.	The situation arising from the stoppage of Iranian and Arab oil supplies to South Africa offers a unique opportunity to the international community, particularly the other oil-exporting countries, to exert additional pressure on South Africa. Already the extra bill of approximately $5 million which South Africa has to meet every day for oil supplies from the spot market is doing serious harm to its economy, In order to prevent further oil from secretly entering South Africa, we urge the members of the Organization of Petroleum Exporting Countries [OPEC] to extend their boycott to the five international oil companies known to be marketing to South Africa about 85 per cent of its oil supplies. Additionally, we endorse the suggestion that, in order to prevent embargoed oil from reaching South Africa, OPEC countries might include a standard clause in their sales contracts stipulating that the oil sold to any country should not be resold to South Africa or to any intermediary for future sale to South Africa. These measures, if faithfully applied, would make a great contribution towards the eradication of apartheid. We also welcome and applaud the courageous decision of the Nordic countries to support the intensification of international pressures against the apartheid regime.
19.	In further defiance of international opinion, South Africa has since September 1979 created another of its so-called "independent black States". Venda, a small inhospitable area with a population of less than half a million, and without any resources, will have to be dependent on grants and paltry crumbs from its benefactor. The international community has in the past refused to recognize two such States and my delegation strongly urges all States Members of the United Nations as well as non-member States to withhold recognition from this spurious State of Venda.
20.	As regards the Middle East problem, it is the view of my delegation that any settlement which ignores the inalienable right of the Palestinian people to self- determination in Palestine and which does not accord full recognition to the Palestine Liberation Organization [PLO] as the authentic representative of the Palestinian people is unrealistic and bound to fail. In the light of the whole history of the Middle East problem, the refusal to have any talks, or indeed any contact, with the PLO is a totally untenable position. We are convinced that the PLO should participate on equal terms in all negotiations on the question of the Middle East and Palestine and that the PLO can play a constructive role in the search for a just and lasting settlement.
21.	My delegation would also like to state categorically that it remains unalterably opposed to any Israeli presence on African and Arab land acquired as a prize of war. We also totally reject unilateral modifications of international boundaries by the use of force contrary to the principles of the United Nations Charter. It is our belief that all States in the area have the right to peaceful existence in secure and recognized boundaries.
22.	Indeed, our concern for a stable order in the Middle East has inspired our participation in various efforts, including conferences relating to this complex problem; it has also led to our contribution of two contingents of troops to serve in the area under the flag of UNEF and now under that of UNIFIL in southern Lebanon, so as to assist in securing a lasting peace for an area that has endured so much suffering for so long.
23.	We are greatly encouraged by the positive results of the first review session of the Conference on Security and Co-operation in Europe, held at Belgrade in 1977. The renewed efforts to normalize relations and the cultivation of friendly co-operation should enhance the concept of detente and contribute to the relaxation of international tensions. The consolidation of detente and security in Europe, in view of our growing" interdependence will have meaning only if it ensures the security and well-being of all States. We must move beyond the present gains and seek lasting solutions to the underlying causes of tension in international relations, including colonialism and under-development. It is regrettable that the super-Powers are still preoccupied, because of their shared feeling of insecurity, with the acquisition of more sophisticated nuclear weapons in order to achieve an illusory nuclear parity and mutual deterrence. We believe that the progressive reduction in the level of such expenditures will release much-needed resources not only for domestic development in their countries but also for promoting economic growth in the developing world. 
24.	The current world economic situation poses grave problems for the developing countries. Its persistence will threaten the very livelihood of large numbers of people in those parts of the world, unless extraordinary efforts are made by the entire international community to bring the poor nations firmly within the developmental process. According to informed forecasts, if present trends continue—and they probably will—the already intolerable conditions of these poor nations will, by the turn of the century, have deteriorated to unprecedented levels.
25.	The developing countries, which represent three quarters of the world's population, account for a mere 20 per cent of total world trade. This unacceptably small share has failed to expand, as it normally should have, largely because of protectionist barriers raised by the developed nations against those products from the developing countries which could, in conditions of fair competition, significantly increase the latter's participation in world trade. The developing countries' access to financial resources for development purposes remains severely limited; at the same time their debt- servicing liabilities have grown completely unmanageable because of the harsh lending conditions under which they are forced to borrow.
26.	In short, the gap between the developed and the developing countries is widening rapidly, causing serious social and political havoc in an increasing number of developing countries. Thus there now exists a very severe crisis of development.
27.	Yet the great advances which science and technology have achieved in our lifetime have undeniably endowed man with a unique capacity to wipe out poverty from the face of the earth. Ironically however, this advantage is employed far more to increase the risks of self-annihilation than to improve the quality of life everywhere. The advances in science and technology are properly regarded as an asset belonging to the human family as a whole, and should be fully utilized as such and equitably shared among all.
28.	Taking the example of agriculture and food production, it is disturbing to observe that the developing countries, which are generally regarded as agricultural and producers of primary products, are the very ones which can least satisfy the food needs and general agricultural requirements of their people. Agriculture has become so heavily industrialized that it is now virtually the preserve of the already industrialized countries, and this has serious implications for the trade and well- being of their disadvantaged counterparts. The international community must be concerned about the dangers implicit in policies which perpetuate such an unhappy state of affairs. With particular reference to the application of science and technology to agriculture and food production, all members of the international community should commit themselves irrevocably to ensuring that all decisions already taken within the United Nations system regarding food production, food aid and food security are implemented fully as a matter of the utmost urgency.
29.	Since the last session of the General Assembly, the international economic situation has taken a turn for the worse. Serious distortions have developed because of fundamental defects in the system resulting in balance-of-payments difficulties, widespread recession, inflation and yet another energy crisis. Growth in world trade has suffered a serious setback, and many countries, particularly those with developed economies, have turned to greater protectionism, thus damaging the prospects of improvement in global living standards. Such acts of protectionism are short-sighted, because expanding world trade facilitates the exchange of goods and services and opens up avenues for investment, which in turn generate mutual employment opportunities.
30.	These unhappy developments have forcefully underlined our growing interdependence. No nation, however powerful, can really solve its problems in isolation. The recent negotiations between the European Economic Community and the African, Caribbean and Pacific States, characterized as they were by confrontation and polemics, achieved only limited success. The results of the fifth session of UNCTAD, on which so much hope was pinned, fell far short of our expectations, as the session failed to promote liberal trade, or advance the development process in any significant way. The recent renegotiation of the International Cocoa Agreement in Geneva provides another instance of a clear lack of political will on the part of the developed countries, and demonstrates their insufficient sensitivity to the grave problems which continually afflict the developing countries but which, if solved, could contribute immensely to the achievement of an equitable system of international economic relations.
31.	I need hardly point out that for the majority of the developing countries; raw materials constitute the mainstay of their economies. In the particular case of Ghana, cocoa is the very life-blood of the economy and accounts for over 65 per cent of the country's foreign- exchange earnings. While cocoa has proved vulnerable to variables such as the weather and unstable prices, essential inputs such as machinery and fertilizers, which must be imported from the industrialized countries, continue to escalate steadily in price, adding to the distress of the impoverished producer.
32.	Only a price structure which is equitable to the producer as well as to the consumer can guarantee stability in the industry. Thus an unrealistic minimum price level which is obviously inadequate to cover fixed overhead not only is morally wrong but also perpetuates the perennial injustices which we are with such painful effort striving to redress. It would be tedious to spell out the full implications of the current unrealistic price system in terms of its destabilizing impact on our fragile economies.
33.	The necessity of our time has imposed on all of us an obligation to anchor our relations on mutually beneficial international co-operation. In view of our interdependence, my delegation would like from this rostrum to appeal to the consumer developed countries for greater flexibility to permit agreement on more equitable cocoa price levels at the next renegotiating conference.
34.	We are among the first to admit that development within our own domestic milieu is our primary responsibility. We have therefore paid attention to utilizing our limited resources for the attainment of social and economic objectives so as to brighten the lives of our peoples. We accept this responsibility, but development also provides a basis for international cooperation for mutual gain, under which we welcome foreign investment and a variety of experts with special skills to build, to heal and to help in forging an alliance for reciprocal progress.
35.	Our economic policy is indeed based primarily on self-reliance, by which we seek essentially through our own resources to mobilize and develop Ghana's natural wealth, achieve modernization and overcome the vicious circle of poverty, thereby satisfying the growing expectations of our people. This strategy does not, however, preclude international co-operation with all friendly countries regardless of their ideological orientation or economic systems, provided that they respect our hopes and aspirations and our exclusive and sovereign right to determine our own domestic and foreign policy.
36.	A major thrust of our foreign policy is the promotion of good-neighbourliness, by which we seek to stimulate and foster the closest possible co-operation and collaboration with our neighbours, so as to harness in an orderly fashion the material and human resources of the region. This explains the various bilateral trade and economic agreements and permanent joint com-missions signed with our neighbours. Such endeavours will be supportive of the wider co-operation that our membership in the Economic Community of West African States seeks to promote in order to remove constraints imposed by limited domestic-market skills, technology and investment funds. We are also dedicated to the strengthening of our continental and global links in order to promote mutual progress, advance the objectives of the New International Economic Order and achieve social justice.
37.	I should now like to touch briefly on the energy question, which is of such crucial importance to all of us. It is with a sense of great expectation that my Government welcomes the decision to hold a United Nations Conference on New and Renewable Sources of Energy in 1981. My Government has also taken due note of current proposals to explore new forms of energy in the search for a more permanent solution to the energy crisis.
38.	All of us have a stake in achieving stability and prosperity, in creating the right climate for the attainment of the ideal of a world which is one, a world without war, want, ignorance or under-development. For the continued existence of two worlds on this planet, with the minority living on an island of precarious affluence while the majority is condemned to grinding poverty and despair as the wretched of the earth only heightens international tensions and calls into question our sense of social justice and fair play. It also undermines the great act of faith of the founding fathers who designed the United Nations machinery not merely for the pursuit of international peace and security but also for the attainment of social and economic advancement for all.
40 We have now reached the cross-roads. The options are clear. We must either come together in a grand design of collective co-operation or bitterly drift apart and disintegrate. As one great American statesman aptly observed and cautioned: "You cannot have peace you cannot even have your legitimate business of the world, unless you are partners with the rest."
41.	Most of the problems that plague the majority of mankind are environmental and man-made, and they should therefore constitute a challenge to our joint and concerted wisdom. Given our natural instinct for survival, we are unavoidably left with the choice of charting a path which will enable us to exploit together the opportunities before us and mould an enduring future based on the New International Economic Order. In this regard may I assure the representatives that the new democratically elected Government of Ghana pledges its commitment to peace and international cooperation and stands prepared to contribute fully to their realization.
